Endurance Series Trust 100 South Ashley Drive, Suite 895 Tampa, Florida33602 April 12, 2013 VIA EDGAR Securities and Exchange Commission Filing Desk treet, N.E. Washington, D.C. 20549 RE: Endurance Series Trust (the “Trust”) (File Nos. 333-186059 and 811-22794) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that that the Prospectus for the Gator Capital Fund and Statement of Additional Information for the Gator Capital Fund does not differ from those contained in Pre-Effective Amendment No. 1 to the Trust’s Registration Statement on Form N-1A, which was filed electronically on April 1, 2013 and was declared effective on April 8, 2013. If you have any questions concerning the foregoing, please call the undersigned at 404-549-8991. Sincerely, Endurance Series Trust /s/ Andres Sandate Andres Sandate Secretary cc: Jeffrey T. Skinner, Esq. Kilpatrick Townsend & Stockton LLP 1001 West Fourth Street Winston-Salem, North Carolina 27101
